 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
BETWEEN
CHARTWELL INTERNATIONAL, INC. AND G & A HOLDINGS, LLC
RELATING TO THE SALE OF 100% OF THE OUTSTANDING CAPITAL STOCK OF HUDSON
LOGISTICS, INC., AND HUDSON LOGISTICS LOADING, INC.
 
THIS STOCK PURCHASE AGREEMENT, made this 3rd day of October, 2007, by and
between Chartwell International, Inc., a Nevada Corporation, (“Chartwell” or
“Seller”) and G&A Holdings, LLC, a New Jersey Limited Liability Company
(“Buyer”);
BACKGROUND
     WHEREAS, Chartwell owns all of the issued and outstanding capital stock of
Hudson Logistics, Inc., a Delaware corporation (“HLI”); and
     WHEREAS, Chartwell owns all of the issued and outstanding capital stock of
Hudson Loading Logistics, Inc., a Delaware corporation (“HLL”); and
     WHEREAS, both HLL and HLI, together own and operate a waste disposal and
transportation business, (collectively the “Business” or the “Hudson
Companies”); and
     WHEREAS, all of the issued and outstanding capital stock of the Hudson
Companies (HLI and HLL) consists of an aggregate of one thousand, (1,000) shares
of common stock, par value US$0.001 per share each for HLI and HLL respectively
(the “Shares”); and
     WHEREAS, Seller desires to sell and Buyer desires to purchase the Shares
for the consideration and on the terms set forth in this Agreement;
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, and intending to be
legally bound, the parties agree as follows:
1. SALE AND TRANSFER OF SHARES; CLOSING
     1.1. Shares. Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer good and marketable title to the Shares
to Buyer, free and clear of all Liens (as defined herein), in accordance with
the terms of this Agreement, and for the consideration set forth in Section 1.2
hereof, and Buyer will purchase the Shares from Seller.
     1.2. Purchase Consideration. The aggregate purchase consideration (the
“Purchase Consideration”) for the Shares will be One Million Seven Hundred
Thousand United States Dollars (US $1,700,000.00) payable as follows:
1.2.1. One Million Seven Hundred Thousand United States Dollars (US
$1,700,000.00) (the “Escrow Amount”) will be deposited by Buyer upon the
execution of this Agreement into an escrow account to be held by Coulter K.
Richardson, Esq. (the “Escrow Agent”), pursuant to the terms of the escrow
agreement substantially in the form of Exhibit A attached hereto (the “Escrow
Agreement”), to be partially released at Closing and to provide for a source of
the remaining Purchase Consideration, if applicable, after taking into account
working capital adjustments, and other adjustments as more fully described in
the Escrow Agreement, as provided for in Section 1.2.3. The term of escrow shall
not exceed sixty (60) days from the Closing Date unless extended in writing by
the parties;

Page 1 of 20



--------------------------------------------------------------------------------



 



1.2.2. One Million Two Hundred Thousand United States Dollars (US $1,200,000)
will be released by Escrow Agent to Seller at Closing (as hereinafter defined)
by wire transfer of immediately available funds (the “Closing Payment”) to such
bank account or bank accounts as Seller shall reasonably designate in writing to
Escrow Agent; and
1.2.3. Within forty five (45) days after the Closing Date, the Seller shall
deliver the pro forma balance sheet as of the Closing Date setting forth the
working capital of the Hudson Companies as of the Closing Date (the “Final
Working Capital”). Buyer shall have fifteen (15) days from the date of delivery
of the pro forma balance sheet as of the Closing Date to review and dispute any
amounts set forth therein, unless the delivery of the Final Working Capital
balance sheet is delayed, and in such case the Buyer shall have a period of time
commensurate with the delay in reviewing the pro forma balance sheet. Final
Working Capital shall be the Hudson Companies’ aggregate cash, restricted cash,
accounts receivable net of allowance for bad debt, prepaid expenses and long
term deposits less accounts payable, accrued liabilities and any adjustments for
costs of disposal and transportation of waste remaining at the Business’
transload facility. The remaining Escrow Amount will be decreased on a
dollar-for-dollar basis, to the extent that the Final Working Capital has a
negative balance as of the Closing Date or increased on a dollar-for-dollar
basis, to the extent that the Final Working Capital has a positive balance as of
the Closing Date. The Escrow Agent will release the remaining Escrow Amount to
Seller or Buyer, as applicable, after adjusting for the Final Working Capital.
1.2.4. Closing. The purchase and sale of the Shares (the “Closing”) provided for
in this Agreement will take place at the offices of the Hudson Companies,
located, at 95 Passaic Street, Passaic, New Jersey, within 3 days of the
satisfaction of the condition under Section 1.3.2.6 hereof (the “Closing Date”).
     1.3. Closing Obligations. At the Closing
1.3.1. Seller will deliver or cause to be delivered to Buyer:
1.3.1.1. A certificate or certificates representing the Shares, duly endorsed
(or accompanied by duly executed stock powers) for the transfer from Seller to
Buyer of good and marketable title to the Shares, free and clear of all Liens;
1.3.1.2. The Escrow Agreement, duly executed by the Seller;
1.3.1.3. Certificates of Incorporation, certified within 30 days of the Closing
Date by the Secretary of State of Delaware and Nevada, of the Hudson Companies,
and of Chartwell, respectively;
1.3.1.4. Certificates of Good Standing dated within 30 days of the Closing Date
issued by the Secretary of State of Delaware and Nevada of the Hudson Companies
and Chartwell, respectively, and of each state in which the Hudson Companies are
qualified as a foreign corporation evidencing the corporate standing of each
such corporation in such state;
1.3.1.5. A certificate of the Secretary of the Seller substantially in the form
of Exhibit B;
1.3.1.6. Consents from third parties, including any governmental entity,
landlord or other person material to the Business and necessary, in the
reasonable opinion of Buyer, for the consummation by Seller of the transactions
contemplated hereby;

Page 2 of 20



--------------------------------------------------------------------------------



 



1.3.1.7. Resignations of and releases of liability from the officers and
directors of the Hudson Companies;
1.3.1.8. Written wire transfer instructions for payment of the Closing Payment;
1.3.1.9. All other documents and instruments reasonably requested by Buyer in
connection with the consummation of these transactions.
1.3.2. Buyer will deliver to Seller:
1.3.2.1. the Closing Payment by wire transfer of immediately available funds to
the account specified in writing by Seller to Buyer;
1.3.2.2. the Escrow Agreement duly executed by Buyer and the Escrow Agent;
1.3.2.3. consents from third parties, including any governmental entity,
landlord or other person material to the Business and necessary, in the
reasonable opinion of Seller, for the consummation by Buyer of the transactions
contemplated hereby;
1.3.2.4. a certificate of the Secretary of the Buyer substantially in the form
of Exhibit C ;
1.3.2.5. evidence that Chartwell has been removed as guarantor from loans and
leases with TLA, Mariners Bank, FCC Equipment Finance, Arista Lending,
Caterpillar Finance and any others related to the Business;
1.3.2.6. written consent from New York and Greenwood Lake Railway Company
(“Greenwood”) to the assignment and assumption by Buyer of the Facility Capacity
Agreement by and between HLI and Greenwood and the Railroad Car Loading
Agreement by and between HLL and Greenwood;
1.3.2.7. indemnification by the Hudson Companies of the prior officers and
directors of the Hudson Companies, namely Imre Eszenyi and Paul Biberkraut
against any claims against such officers and directors for any acts or omissions
during their tenure with the Hudson Companies.
1.3.2.8. all other documents and instruments reasonably requested by Seller in
connection with the consummation of these transactions.
2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS. As an inducement to
Buyer to enter into this Agreement and to consummate these transactions, Seller,
represents, warrants and covenants to Buyer and agrees that as of the Closing
Date:
     2.1. Organization and Corporate Documents.
2.1.1. Each of the Hudson Companies is a corporation duly incorporated and
organized, validly existing and in good standing under the laws of the State of
Delaware, and each has the requisite corporate power and authority to own or
lease all of its assets, to own and operate its business, including, as to the
Business, as now conducted. Each of the Hudson Companies is qualified as a
foreign corporation in all jurisdictions in which it is required to be so
qualified other than any jurisdiction in which the failure to be so qualified
would not have a Material Adverse Effect. As used in this Agreement, the term
“Material Adverse Effect” shall mean any event or condition that would have a
material adverse effect on the Business or the financial condition or results of
operations of the Hudson Companies (as defined herein), taken as a whole.

Page 3 of 20



--------------------------------------------------------------------------------



 



2.1.2. Except as set forth in Schedule 2.1(c) and except for the transactions
consummated by this Agreement, none of the Hudson Companies has, within the
three-year period immediately preceding the date of this Agreement, changed its
name, been the surviving entity of a merger or consolidation, or acquired all or
substantially all of the assets of any person or entity. Schedule 2.1(c) also
sets forth all of the fictitious names under which any of the Hudson Companies
conducts or has within the three year period immediately preceding the date of
this Agreement conducted business.
2.1.3. The Certificate of Incorporation of the Hudson Companies and all
amendments thereto to date, certified by the Secretary of State of Delaware, and
the Bylaws of the Hudson Companies, as amended to date, certified by the
Secretary or an Assistant Secretary of Chartwell, all of which have been
delivered or otherwise furnished to Buyer, are true, complete and correct, and,
except as set forth on Schedule 2.1(d), the minute books of Chartwell or the
Hudson Companies, which Seller has made available to Buyer and its counsel prior
to the Closing Date, correctly reflect in all material respects all corporate
actions taken at the meetings reported therein and correctly record all
resolutions of the board of directors and shareholders of the Hudson Companies.
     2.2. Capitalization
2.2.1. Schedule 2.2(a) hereto, except as otherwise provided therein, contains a
complete and accurate list for each of the Hudson Companies of its name,
jurisdiction of incorporation, jurisdictions of qualification to do business and
capitalization.
2.2.2. The authorized capital stock of the Hudson Companies consists solely of
one thousand (1,000) shares of common stock each, par value US$0.001 per share.
The Shares represent all of the outstanding capital stock of the Hudson
Companies.
2.2.3. All of the outstanding equity securities of each of the Hudson Companies,
including the Shares, have been duly authorized and validly issued and are fully
paid and nonassessable. There are no outstanding subscriptions, options, rights,
warrants, conversion rights, agreements, calls or commitments of any kind
outstanding with respect to any securities of any of the Hudson Companies. None
of the outstanding equity securities of any of the Hudson Companies, including
the Shares, was issued in violation of any preemptive rights, the Securities Act
of 1933, as amended, including the rules and regulations thereunder, any state
securities or “blue sky” laws, or to the best of Seller’s knowledge, any other
applicable law. None of the Hudson Companies owns or has the right or obligation
to acquire any securities of any other person or any direct or indirect
ownership interest in any other person.
2.2.4. The Hudson Companies are not a party to any stockholder agreement.
     2.3. Ownership of Shares. Seller owns the Shares, beneficially and of
record, free and clear of all liens, encumbrances, pledges, options, warrants,
rights of first refusal, claims, charges and restrictions of any nature
(collectively, the “Liens”).
     2.4. Authority of Seller; Consents; No Conflict.
2.4.1. Seller has full corporate power and authority to enter into this
Agreement, and each other agreement or instrument of Seller expressly required
by this Agreement to be executed by it (collectively, the “Seller’s
Agreements”), to consummate the transactions contemplated hereby and thereby,
and to comply with the terms, conditions and provisions hereof and thereof. This
Agreement has been duly authorized, executed and delivered by the Seller and is,
and each of the Seller’s Agreements, when executed and delivered by Seller, will
be, the legal, valid and binding

Page 4 of 20



--------------------------------------------------------------------------------



 



agreement of Seller, enforceable against Seller in accordance with its
respective terms except to the extent that such enforcement may be limited by
(a) applicable bankruptcy, insolvency, and other similar laws affecting
creditors’ rights generally, (b) general equitable principles regardless of
whether the issue of enforceability is considered in a proceeding in equity or
in law or (c) public policy.
2.4.2. The execution, delivery and performance by the Seller of this Agreement
and the Seller’s Agreements do not require the consent of or notice to any third
party, other than consents which have been obtained, supplier agreements or
customer agreements, and except as set forth in Schedule 2.4. Except as set
forth on Schedule 2.4, neither the execution and delivery of this Agreement or
any of the Seller’s Agreements nor the consummation of the transactions
contemplated hereby and thereby will conflict with or result in any violation of
or constitute a default under (i) any term of the respective charters,
Certificates of Incorporation or Bylaws (or equivalent documentation), as the
case may be, of Seller or any Hudson Companies, or (ii) any material agreement,
mortgage, debt instrument, indenture, or other instrument, judgment, decree,
order, award, law or regulation by which Seller or Hudson Companies is bound,
other than supplier agreements or customer agreements, or (y) result in the
creation of any Lien, security interest or charge upon any of the assets of the
Hudson Companies (the “Assets”), or (z) result in the cancellation,
modification, revocation or suspension of any material license, certificate,
permit or authorization held by the Seller or the Hudson Companies related to
the Business.
     2.5. Title to Property; Encumbrances
2.5.1. The Hudson Companies have good and marketable title in fee simple to all
real property and good title to all personal property reflected on the most
recent interim unaudited balance sheet of the Hudson Companies, which is dated,
August 31, 2007 (the “Balance Sheet”), and which is included in the Financial
Statements (as defined herein), as owned by any of the Hudson Companies and all
real property and personal property acquired by any of the Hudson Companies
since August 31, 2007, in each case free and clear of all Liens except (i) as
set forth on Schedule 2.5(b), (ii) for sales and other dispositions of assets in
the ordinary course of business since August 31, 2007 which, in the aggregate,
have not been materially different from prior periods, (iii) the lien of taxes
not yet due and payable, (iv) manufacturer’s and similar liens incurred in the
ordinary course of business, and (v) such imperfections of title, restrictions
and encumbrances, if any, as do not materially detract from the value or
materially interfere with the present use of the properties by any of the Hudson
Companies or otherwise materially impair the Business. The Hudson Companies
customer mailing list is the exclusive property of the Hudson Companies and no
third party has any rights with respect thereto. Neither Seller nor the Hudson
Companies has sold such customer mailing list to any third party.
2.5.2. The Hudson Companies do not own any real property (“Real Property”) or
any material facility, building, plant, factory, office, warehouse structure or
other building (a “Structure”).
2.5.3. Schedule 2.5(d) contains the most current available register of personal
property owned by the Hudson Companies.
2.5.4. Schedule 2.5(e), except as set forth therein, contains a list of all real
property leases, and material licenses and personal property leases related to
the Business under which Chartwell or the Hudson Companies is the lessee or
licensee, together with (i) the location of each of the leased real properties,
(ii), the termination date of each such lease or license and (iii) the name of
the lessor or licensor. Except as described in Schedule 2.5(e), all material
leases and licenses pursuant to which any of the Hudson Companies leases or
licenses from others real or personal property are valid, subsisting in full
force and effect in accordance with their respective terms as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws

Page 5 of 20



--------------------------------------------------------------------------------



 



affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and to the best knowledge of Seller, there is
not, under any such real property lease, personal property lease or license, any
existing material default by any of the Hudson Companies or event that, with
notice or passage of time, or both, would constitute a material default. True
and complete copies of all real property leases, and such material licenses and
personal property leases listed on Schedule 2.5(e), except as set forth therein,
have been delivered to Buyer heretofore, as well as, to the extent in the
possession of Seller, copies of any title reports, surveys or environmental
reports or audits relating to any leased real property. Except as set forth in
Schedule 2.5(e), no such lease or license will require the consent of the lessor
or licensor in order to consummate the transactions contemplated by this
Agreement. For the purposes of this Section 2.5(e), a “lease” shall include any
sublease and a “license” shall include any sublicense.
2.5.5. The personal property owned by the Hudson Companies and the personal
property held by the Hudson Companies pursuant to a personal property lease,
taken as a whole, is in good operating condition and repair, subject only to
ordinary wear and tear. The personal property described in Sections 2.5.3 and
2.5.4 and the Real Property and personal property held by any Hudson Companies
pursuant to the leases and licenses described in Schedule 2.5.5 comprise all of
the real property and all of the material personal property used in the conduct
of the Business.
2.5.6. Except as set forth in Schedule 2.5(g):
2.5.6.1. No written notice of any uncured violation of any legal requirement, or
of any covenant, condition, restriction or easement adversely affecting any Real
Property or with respect to the use or occupancy thereof, has been received by
Seller or the Hudson Companies.
2.5.6.2. All of the Structures used in the Business (A) are in good operating
condition and repair, ordinary wear and tear excepted, (B) are adequate and
suitable for the purposes for which they are currently used, and (C) are
supplied with utilities and other services necessary for the operation of such
Structures, and the Business conducted by the Hudson Companies therein,
including gas, electricity, water, telephone, sanitary sewer or septic
facilities and storm sewer, as applicable, and all of which services are
maintained in accordance with all legal requirements, the violation of which
will not have a Material Adverse Effect on the Business;
2.5.6.3. No condemnation proceeding is pending or, to the best knowledge of the
Seller, threatened which would materially impair the occupancy, use or value of
any Real Property used by the Business;
2.5.6.4. There are no leases, subleases, licenses, concessions or other
agreements, written or oral, granting to any other person the right to acquire,
use or occupy any portion of, any Real Property used in the Business; and
2.5.6.5. With respect to each item of leased Real Property, (A) to the best
knowledge of Seller, relying on the provisions of the applicable lease without
inquiry, the owner thereof has good and marketable title thereto, other than
(I) recorded easements, covenants and restrictions that do not impair the
current use, occupancy or value thereof and (II) the leasehold interest of the
Hudson Companies, (B) there is adequate ingress and egress (and a continuing
right thereto), without the need for an easement, between paved public
rights-of-way and such leased Real Property and (C) the Hudson Companies have
not sold, transferred or subjected to a Lien such leased Real Property or any
interest therein.
     2.6. Compliance with Laws; Litigation

Page 6 of 20



--------------------------------------------------------------------------------



 



2.6.1. Seller and each of the Hudson Companies have complied with all laws,
regulations, rules, writs, injunctions, ordinances, franchises, decrees or
orders of any federal or state court or of any municipal or governmental
department, commission, board, bureau, agency or instrumentality which are
applicable to the Shares, each of the Hudson Companies, the Assets or the
Business, the failure of which will not have a Material Adverse Effect on the
Shares, the Hudson Companies, the Assets or the Business.
2.6.2. All reports, schedules and/or returns of any administrative agency of the
federal or any state or local government required to be filed by each of the
Hudson Companies have been filed, the failure of which will not have a Material
Adverse Effect on the Business.
2.6.3. Except as set forth in Schedule 2.6(c), there are no lawsuits, claims,
suits, proceedings or investigations pending or, to the knowledge of Seller,
threatened against or affecting the Shares, any of the Hudson Companies, the
Assets or the Business, nor are there any lawsuits, claims, suits or proceedings
pending in which any of the Hudson Companies or Seller is the plaintiff or
claimant, that relate to the Shares, the Assets, any of the Hudson Companies or
the Business and which involve the possibility of any judgment, order, award or
other decision that would, if adversely determined, materially impair the
ability of Seller to perform this Agreement, or the quality of title to the
Assets, or adversely affect the normal operation of the Business, or result in
liability for damages or might otherwise adversely affect any Hudson Companies’
right, title or interest in the Assets or the Business.
     2.7. Condition of Assets
2.7.1. The Assets include all such assets and properties as are necessary to
conduct the Business in all material respects as it has heretofore been
conducted by the Hudson Companies.
2.7.2. Schedule 2.7(b) sets forth a true and complete list of all insurance
policies insuring the Hudson Companies, any of its Assets or relating to the
Business. All such policies are on an “occurrence basis,” which means, for
example, that if a claim arose after the Closing Date for an event which
occurred prior to the Closing Date, the Hudson Companies’ applicable insurance
policy in existence on the date such event occurred would, subject to the terms,
conditions and exceptions set forth in such policy, cover such claim. All such
policies are in full force and effect and none of the Hudson Companies has
received any notice of cancellation with respect thereto.
     2.8. Absence of Adverse Changes or Other Events. Except as set forth in
Schedule 2.8, since August 31, 2007, the Hudson Companies have not: (a) created
or incurred any liability (absolute or contingent) except for liabilities
incurred in the ordinary course of business; (b) loaned any money or otherwise
pledged the credit of the Hudson Companies, or mortgaged, pledged or subjected
to any lien or otherwise encumbered any of the Assets; (c) suffered any losses
or any other event or condition of any character adverse to its business, or
waived any rights of substantial value; (d) made any capital expenditures or
capital additions or improvements which in the aggregate exceed US$50,000;
(e) declared or paid any dividends or made any other distribution on or in
respect of, or directly or indirectly purchased, retired, redeemed or otherwise
acquired any shares of, its capital stock; (f) suffered any labor disputes or
organizational activity by its employees; (g) issued or sold any shares of its
capital stock or rights, options or warrants to purchase its capital stock, or
any securities convertible into its capital stock; (h) become bound by or
entered into any material contract, commitment or transaction other than in the
ordinary course of business; or (i) entered into any contract or agreement to do
or perform any of the foregoing actions.
     2.9. Financial Statements; Indebtedness; No Undisclosed Liabilities

Page 7 of 20



--------------------------------------------------------------------------------



 



2.9.1. Seller has provided Buyer with the interim unaudited statement of income
and balance sheet as of August 31, 2007 (the “Financial Statements”). The
Financial Statements, including the notes thereto: (i) are in accordance with
the books and records of the Hudson Companies; and (ii) are true, correct and
complete and present fairly, in all material respects, the financial position of
the Hudson Companies as of the respective dates thereof and its results of
operations for the respective periods then ended, subject to normal year-end
adjustments which, to the knowledge of Seller, will not be material. Except as
provided on Schedule 2.9(a), the Assets include all of the assets reflected in
such Financial Statements and all assets acquired since the date of such
Financial Statements, excepting only such Assets as have been consumed in the
normal course of business or those that have become obsolete or unnecessary to
the Business.
2.9.2. Except as set forth on Schedule 2.9(b), on the Closing Date, there shall
be no outstanding indebtedness of the Hudson Companies for borrowed money.
2.9.3. The Hudson Companies do not have any liabilities (whether accrued,
absolute, contingent or otherwise) other than (i) liabilities set forth or
provided for in the Balance Sheet or the notes thereto, (ii) liabilities of a
type customarily reflected in a corporate balance sheet prepared in accordance
with GAAP incurred since August 31, 2007 in the ordinary course of business, or
(iii) other liabilities and obligations specifically disclosed on a Schedule
hereto.
     2.10. Tax Matters. Except as disclosed on Schedule 2.10:
2.10.1. The Hudson Companies have timely filed or caused to be timely filed or
will timely file or cause to be timely filed with the appropriate taxing
authorities all returns, statements, forms and reports for Taxes (the “Returns”)
that are required to be filed for all periods ending on or prior to the Closing
Date. The Returns have accurately reflected and will accurately reflect in all
material respects all liability for Taxes of the respective Hudson Companies for
the periods covered thereby.
2.10.2. All Taxes and Tax liabilities of the Hudson Companies for all taxable
years or periods that end on or before the Closing Date and, with respect to any
taxable year or period beginning before and ending after the Closing Date, the
portion of such taxable year or period ending on and including the Closing Date
(the “Pre-Closing Periods”) have been timely paid if due and payable prior to
the Closing Date. No Tax liability for any of the Hudson Companies has been or
will be incurred or created as a result of this Agreement.
2.10.3. Seller shall prepare the final United States federal income tax return
of the Hudson Companies for the period ending on the June 30, 2007 (the “Final
Return”), and shall provide a copy of such return for the reasonable review and
comment by the Buyer at least thirty (30) days prior to its due date (including
the due date as effectively extended).
2.10.4. Schedule 2.10 attached hereto sets forth (A) each taxable year or other
taxable period of each of the Hudson Companies for which an audit or other
examination of such Hudson Companies’ Taxes by the appropriate tax authorities
of any nation, state or locality is currently in progress (or, to the knowledge
of the Seller, scheduled as of the Closing Date to be conducted) together with
the names of the respective tax authorities conducting (or, to the knowledge of
the Seller, scheduled to conduct) such audits or examinations and, to the
knowledge of Seller, a description of the subject matter of such audits or
examinations, (B) the most recent taxable year or other taxable period for which
an audit or other examination relating to United States federal income taxes of
the Hudson Companies has been finally completed and the disposition of such
audit or examination, (C) the taxable years or other taxable periods of each of
the Hudson Companies which will not be subject to the normally applicable
statute of limitations for applicable Taxes as the result of the consent by the
Seller that such otherwise applicable statute of limitations

Page 8 of 20



--------------------------------------------------------------------------------



 



be extended, (D) the amount of any proposed adjustments (and the principal
reason thereof) relating to any Returns for Tax liability of any of Hudson
Companies, which have been proposed or assessed by any taxing authority for an
open tax year of such company, and (E) a list of all notices received by any of
the Hudson Companies from any taxing authority relating to any issue which could
materially affect the Tax liability of such company receiving such notice, which
issue has not been finally determined and which, if determined adversely to such
company, could result in a Tax liability.
2.10.5. For the purposes of this Agreement, “Tax” or “Taxes” means all taxes,
assessments, duties, fees, levies or other governmental charges, including,
without limitation, all federal, state, local, foreign and other income,
franchise, profits, capital gains, capital stock, transfer, sales, use,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, withholding and other taxes, assessments, duties, fees, levies or other
governmental charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of one or more Returns (as
defined herein)), all estimated taxes, deficiency assessments, additions to tax,
penalties and interest and shall include any liability for such amounts as a
result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.
     2.11. Employees and Labor Matters.
2.11.1. Schedule 2.11(a), except as set forth therein, contains a true and
complete list of all material contracts, agreements, plans, arrangements,
commitments and understandings (formal and informal) pertaining to terms of
employment, compensation, bonuses, profit sharing, stock purchases, stock
repurchases, stock options, commissions, incentives, loans or loan guarantees,
severance pay or benefits, and use of the Company’s property (other than
pursuant to Plans disclosed on Schedule 2.12) between any of the Hudson
Companies and any current or former officer, director, employee or consultant,
and true and complete copies of all such contracts, agreements, plans,
arrangements and understandings have been delivered to Buyer heretofore.
2.11.2. Except as set forth on Schedules 2.11(a) and 2.11(b), neither Buyer nor
any of the Hudson Companies will have any responsibility for continuing any
person in the employ (or retaining any person as a consultant) of the Hudson
Companies from and after the Closing or have any liability for any severance
payments to or similar arrangements with any such person who shall cease to be
an employee of Chartwell or the Hudson Companies at or prior to the Closing.
2.11.3. The Hudson Companies do not have any employees as of the Closing Date.
     2.12. Employee Benefit Matters
2.12.1. The Hudson Companies do not have any employee benefit plans
     2.13. Permits, Licenses, Etc. Schedule 2.13 contains a list of all
franchises, licenses, permits, certificates, authorizations, rights and other
approvals of governmental entities as currently used by the Hudson Companies to
conduct the Business (the “Permits”). To the knowledge of Seller, each Permit
has been lawfully and validly issued, and no proceeding is pending or threatened
seeking the revocation, suspension or limitation of any Permit. The consummation
of the transactions contemplated by this Agreement will not result in the
revocation, suspension or limitation of any Permit.
     2.14. Material Contracts; No Defaults; Warranties

Page 9 of 20



--------------------------------------------------------------------------------



 



2.14.1. All outstanding sales orders and sales contracts of each Hudson
Companies have been entered into in the ordinary course of its respective
business.
2.14.2. All outstanding purchase orders and purchase commitments of each Hudson
Companies have been incurred in the ordinary course of business.
2.14.3. All material sales agency, sales representative, distributor,
wholesaler, dealer and similar contracts or agreements of the Hudson Companies,
and true and complete copies of the same have been entered into in the ordinary
course of business.
2.14.4. To Seller’s knowledge, other than with respect to supplier agreements
and other agreements entered into in the ordinary course of business, none of
the Hudson Companies is restricted by any agreement from carrying on its
Business.
2.14.5. All contracts, agreements, understandings, arrangements and commitments,
written or oral, of any of the Hudson Companies were entered into in the
ordinary course of business.
     2.15. Principal Customers and Suppliers
2.15.1. To the knowledge of Seller, since August 31, 2007, no customer has given
written notice (for any reason) of its intention to terminate its relationship
with or adversely curtail its purchases from the Hudson Companies which would
have a Material Adverse Effect on the Business.
2.15.2. To the knowledge of Seller, since August 31, 2007, no supplier has given
written notice (for any reason) of its intention to terminate its relationship
with or adversely curtailed its accommodations, sales or services to the Company
which would have a Material Adverse Effect on the Business.
     2.16. Broker or Finder. Neither the Seller nor any of the Hudson Companies
has paid or become obligated to pay any fee or commission to any broker, finder
or intermediary for or on account of these transactions.
     2.17. Environmental Matters.
2.17.1. Except as set forth on Schedule 2.17, none of the Hudson Companies owns,
operates or leases or has owned, operated or leased any property on which any of
them has used, generated, stored or disposed of any Hazardous Materials other
than in the ordinary course of business or consistent with past practices, and
in compliance, in all material respects, with all applicable Environmental Laws,
nor to Seller’s knowledge have there been any Hazardous Materials used,
generated, stored or disposed of by any previous owner or any other third party
on any property owned, operated or leased by the Hudson Companies other than in
the ordinary course of business and in compliance with all applicable
Environmental Laws. “Environmental Laws” means all U.S. federal, state, county
and local statutes, laws, regulations, rules, orders, decrees, judgments,
ordinances, permits, licenses, registrations, approvals, or requirements or
authorizations of any governmental authority relating to the environment,
natural resources, safety, or health of humans or other organisms. “Hazardous
Materials” means any pollutants or petroleum-derived substance, waste, or
additive, asbestos, PCBs, radioactive material, or other compound, element,
material, or substance in any form whatsoever (including, without limitation,
products) regulated, restricted or addressed by or under any Environmental Law.
2.17.2. The Business is not regulated by the Industrial Site Recovery Act,
N.J.S.A. 13:1k et seq. and related administrative code (“ISRA”), and in the
alternative, if regulated, is exempt from

Page 10 of 20



--------------------------------------------------------------------------------



 



reporting or compliance requirements or any other requirements by way of
description but not limitation such as those as contemplated by N.J.S.A. 13:1k-9
and related administrative code. This representation shall survive the Closing
and shall remain in effect in perpetuity or until such time as the New Jersey
Department of Environmental Protection (“NJDEP”) issues a No Further Action
letter concerning the Business. If at any time, subsequent to the Closing, the
NJDEP determines that the Business is regulated by ISRA and that the Business is
not in compliance with ISRA the Buyer shall be entitled to indemnification by
the Seller for the costs associated with coming into compliance with ISRA.
     2.18. Intellectual Property Rights. The Hudson Companies do not own any
patents, patent applications, inventions, trademarks or copyrights and have not
obtained a license to any patents, patent applications, inventions, trademarks
or copyrights.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER. As an inducement to
Seller to enter into this Agreement and to consummate these transactions, Buyer
represents, warrants and covenants to Seller and agrees that as of the Closing
Date:
     3.1. Authority of Buyer. Buyer is a limited liability company organized,
validly existing and in good standing under the laws of the State of New Jersey.
Buyer has full corporate power and authority to enter into this Agreement and
each other agreement or instrument of Buyer expressly required by this Agreement
to be executed by it (collectively, the “Buyer’s Agreements”), to consummate the
transactions contemplated hereby without the consent of or notice to any third
party, other than consents and notices obtained or given, and to comply with the
terms, conditions and provisions hereof and thereof. All requisite company
action has been taken to authorize the execution, delivery and performance by
the Buyer of this Agreement and the transactions contemplated herein and no
other company proceedings on the part of the Buyer are necessary to authorize
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein. This Agreement has been duly authorized,
executed and delivered by Buyer and is, and each of the Buyer’s Agreements, when
executed and delivered by Buyer, will be, the legal, valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its respective terms.
Neither the execution and delivery of this Agreement and the Buyer’s Agreements
nor the consummation of the transactions contemplated by it will (i) conflict
with or result in any violation of or constitute a default under any term of the
Certificate of Organization, or Bylaws of Buyer, (ii) violate any agreement,
mortgage, debt instrument, indenture or other instrument, judgment, decree,
order, award, law or regulation applicable to Buyer or any of its respective
assets or properties, or (iii) require the consent, approval, permission or
other authorization of or by or filing or qualification with any court,
arbitrator or governmental, administrative or self-regulatory authority which
has not been obtained which would adversely effect its ability to perform its
agreements hereunder or (iv) result in the cancellation, modification,
revocation or suspension of any material license, certificate or permit or
authorization held by the Buyer.
     3.2. Broker or Finder. Buyer nor any party acting on its behalf has not
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of these transactions.
     3.3. Litigation. There is no action, suit or proceeding pending or, to the
best knowledge of Buyer, threatened, which (i) questions the legality or
propriety of these transactions or (ii) which might have consequences that would
prohibit its entering into this Agreement or any other agreements to which it is
a party or might have consequences that would materially and adversely affect
its performance hereunder and under the other documents to which it is a party.
     3.4. Disclosure. No representation or warranty by Buyer in this Agreement
or any Schedule or Exhibit, or any statement, list or certificate furnished or
to be furnished by Buyer pursuant to this Agreement, or in connection with these
transactions, contains or will contain any untrue statement of a

Page 11 of 20



--------------------------------------------------------------------------------



 



material fact, or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make the statements contained herein or
therein not misleading.
     3.5. Financing. Buyer has access to sufficient funds to consummate the
transactions contemplated hereby.
4. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION. All
statements contained in any Schedule, Annex or Exhibit hereto or in any
certificate delivered by or on behalf of the parties pursuant to this Agreement
or in connection with the transactions contemplated hereby shall be deemed
representations and warranties by the parties hereunder.
     4.1. Survival of Representations, Warranties, Etc. All representations and
warranties of the parties made in this Agreement or as provided herein shall
survive until September 30, 2008 notwithstanding any investigation at any time
made by or on behalf of the other party; provided, however, that all
representations and warranties made by Seller in Sections 2.2 (Capitalization),
2.3 (Ownership of Shares), 2.5.1 and 2.5.2 (Title to Property; Encumbrances)
(limited, however, in the case of Section 2.6(b), solely as to title to the Real
Property) and 2.10 (Tax Returns), and any cause of action by Buyer for fraud and
only for fraud, shall survive until the applicable period of limitations (or any
extension thereof) has expired (as the case may be, the applicable “Survival
Period”).
5. POST CLOSING COVENANTS
     5.1. Non-Competition. Seller agrees not to own or operate a construction
and demolition debris transfer station anywhere within a radius of twenty five
(25) miles of 95 Passaic Street, Dundee Yard, Passaic, New Jersey for a period
of twenty four (24) months after the Closing Date.
     5.2. Assignment of Lease. Notwithstanding the transactions contemplated in
this Agreement and any provision herein to the contrary, the Buyer shall assume
the Commercial Lease Agreement by and between Groffre Investments and E-Rail
Logistics, Inc., a predecessor to HLI dated as of October 31, 2004 upon receipt
of the necessary permits from the Department of Health.
     5.3. Repairs. To the extent any repairs are finally mandated by the New
Jersey Department of Environmental Protection pursuant to its most recent
written notification received by the Hudson Companies, Seller agrees to be
reimburse Buyer for up to $20,000 for such actual repairs.
6. TERMINATION
     6.1. This Agreement may be terminated at any time prior to the Closing
Date, whether before or after approval of this Agreement and the transactions
contemplated thereby by the Hudson Companies and Seller:
6.1.1. by mutual written agreement duly authorized by the Buyer and Seller;
6.1.2. by either party, if the other party has breached any representation,
warranty, covenant or agreement of such other party set forth in this Agreement
and such breach has resulted or can reasonably be expected to result in a
Material Adverse Effect on the Hudson Companies or would prevent or materially
delay the consummation of the sale of the Shares;
6.1.3. by either party, if all the conditions to the obligations of such party
for Closing shall not have been satisfied or waived on or before the Closing
Date other than as a result of a breach of this Agreement by the terminating
party;

Page 12 of 20



--------------------------------------------------------------------------------



 



6.1.4. by Buyer if written consent from Greenwood to the assignment and
assumption by Buyer of the Facility Capacity Agreement by and between HLI and
Greenwood and the Railroad Car Loading Agreement by and between HLL and
Greenwood, has not been obtained within fifteen (15) days from the date of
execution of this Agreement.
6.1.5. as otherwise provided for in this Agreement.
     6.2. Notice of Termination. Any termination of this Agreement under
Section 6.1 above will be effective by the delivery of written notice of the
terminating party to the other party hereto.
     6.3. Effect of Termination. In the case of any termination of this
Agreement as provided in this Section 6, this Agreement shall be of no further
force and effect and nothing herein shall relieve any party from liability for
any breach of this Agreement.
     6.4. Final Date. In the event any of the foregoing conditions are not met
by the Buyer and/or Seller, on or before October 29, 2007, this Agreement shall
be null and void, whereupon neither party shall have any further obligations
hereunder this Agreement.
7. GENERAL PROVISIONS
     7.1. Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey without regard
to its conflicts or choice of law provisions.
     7.2. Notices. All notices or other communications required or permitted
hereunder will be in writing and shall be delivered, by registered or certified
mail, by legible facsimile transmission or by overnight courier (fare prepaid)
addressed as follows:
7.2.1. If to Buyer, to Ray Kafalski at the Hudson Companies home offices with a
copy to: Coulter K. Richardson, Esq.,.45 Sam Drive, Tinton Falls, New Jersey,
07724, 732-380-0931 (Facsimile).
7.2.2. If to Seller to Paul Biberkraut at Chartwell International home offices
located at P.O. Box 15308, Newport Beach, CA 93659-5308, 949-645-2817
(Facsimile) with a copy to: Mark Lee at Weintraub Genshlea Chediak, 400 Capitol
Mall, Suite 1100, Sacramento, California 95814, 916-446-1611 (Facsimile).
or to such address as such party may indicate by a notice delivered to the other
parties. Notice will be deemed received the same day (when delivered personally
or when sent by facsimile transmission with evidence of delivery), five (5) days
after mailing (when sent by registered or certified mail) and the next business
day (when delivered by overnight courier). Any party to this Agreement may
change its address to which all communications and notices may be sent by
addressing notices of such change in the manner provided.
     7.3. Intentionally Omitted.
     7.4. Entire Agreement; Amendments. This Agreement along with the Schedules
and Exhibits attached hereto, and the documents (including any letter
agreements) delivered in connection herewith is an integrated document, contains
the entire agreement between the parties, wholly cancels, terminates and
supersedes any and all previous and/or contemporaneous oral agreements,
negotiations, commitments and writings of the parties with respect to such
subject matter. No change, modification, extension, termination, notice of
termination, discharge, abandonment or waiver of this Agreement or any of its
provisions, nor any

Page 13 of 20



--------------------------------------------------------------------------------



 



representation, promise or condition relating to this Agreement, will be binding
upon any party unless made in writing and signed by such party.
     7.5. Interpretation. Article titles and headings to Sections are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of any of the provisions of this Agreement.
All references to Sections and subsections contained in this Agreement refer to
the Sections and subsections of this Agreement. All references to Schedules or
Exhibits contained in this Agreement are references to the Schedules or Exhibits
described on the list immediately following the signature page hereto. All
references to the words “include” or “including” mean “including without
limitation.” Any and all Schedules, Exhibits, statements, reports, certificates
or other documents or instruments referred to in or attached to this Agreement,
including the “Background” portion of this Agreement, are incorporated by
reference as though fully set forth at the point referred to in this Agreement.
There will be no presumption against any party on the ground that such party was
responsible for preparing this Agreement or any part of it. All pronouns and any
variations thereof will be deemed to refer to the masculine, feminine, neuter,
singular or plural as the context may require.
     7.6. Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof, but any such waiver must be in writing and must comply with
the notice provisions contained in Section 5.2. The failure of any party to
enforce at any time any provision of this Agreement will not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part of it or the right of any party thereafter to enforce each
and every such provision. No waiver of any breach of this Agreement will be held
to constitute a waiver of any other or subsequent breach.
     7.7. Expenses. Except as otherwise provided in this Agreement, Buyer and
Seller will each pay their own costs and expenses incident to their negotiation
and preparation of this Agreement and to their performance and compliance with
all agreements and conditions on their part to be performed or complied with,
including the fees, expenses and disbursements of their respective counsel and
accountants.
     7.8. Partial Invalidity. Wherever possible, each provision will be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of these provisions will, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability will not affect any other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein, unless the deletion of
such provision or provisions would result in such a material change as to cause
the completion of these transactions to be unreasonable.
     7.9. Further Assurances. From time to time following the Closing Date and
without further consideration: (a) Seller will as promptly as practicable
deliver to Buyer any cash or other property that Seller may receive in respect
of receivables relating to the business and operations of the Business (whether
attributable to periods before or after the Closing Date); and (b) each party
will, at the request of the other party, execute and deliver to the other party
such other instruments of conveyance and transfer as a party may reasonably
request or as may be otherwise necessary to effect the transactions contemplated
by this Agreement or to more effectively convey and transfer to, and vest in,
and put in possession of, in the case of Buyer, any part of the Shares or the
Assets or, in the case of Seller, the Purchase Consideration. In the case of any
agreement, contract, lease, easement or other commitment which is included in
the Assets but which cannot be transferred effectively without the consent of a
third-party, whose consent has not been obtained prior to Closing, Seller will
cooperate with Buyer at Buyer’s request in trying to promptly obtain such
consent; provided, however, that Seller shall not be required to incur any
material cost or expense in complying with the foregoing. In addition, Buyer not
shall disclose this existence of this Agreement or the transactions contemplated
under this Agreement, or issue any press releases or public notices regarding
this transaction without the Seller’s prior written consent, which consent shall
not be unreasonably withheld or

Page 14 of 20



--------------------------------------------------------------------------------



 



delayed, and except for press releases and public notices which Buyer has been
advised by counsel may be required by law or regulation.
     7.10. Access to Books and Records. Buyer shall afford to the Seller and the
Seller’s auditing staff, accountants, counsel and other authorized
representatives, upon reasonable notice and without undue interruption to
Buyer’s business, full access during normal business hours to the books and
records of the Business pertaining to its operations prior to the Closing Date,
including but not limited to all audit and tax work papers (or after the Closing
Date to the extent necessary to allow the Seller to accurately file its tax
returns) after the Closing.
     7.11. Corporate Name. From and after the Closing, Seller shall continue to
have all rights to the name “Hudson Logistics, Inc.”, and “Hudson Loading
Logistics, Inc.”, and all formatives and any variants or derivatives thereof and
Seller shall have no rights whatsoever to the use of such name or mark or any
formatives, variant or derivatives of such name or mark in the conduct of its
business.
     7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement, and will become
effective when counterparts, which together contain the signatures of each
party, will have been delivered to Buyer and Seller.
     7.13. Third-Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any person other than the parties to this Agreement and their
respective successors and permitted assigns.
     7.14. No Consequential or Special Damages. To the extent permitted by
applicable law, each party hereto irrevocably waives any right such party may
have to consequential, punitive or special damages or any other similar
entitlement.
     7.15. Attorneys Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the substantially prevailing
party shall be entitled to be reimbursed by the non-prevailing party for
reasonable attorneys’ fees, costs and disbursements, in addition to any other
relief to which such party may be entitled. Any dispute or claim arising out of
this Agreement shall be commenced and maintained in a court of competent
jurisdiction in New Jersey.

Page 15 of 20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first written above.

     
 
 
 
Buyer: G&A Holdings, LLC
  Seller: Chartwell International, Inc.
Arthur Fletcher, Jr.
  Paul Biberkraut
Date: October 3, 2007
  Date: October 3, 2007  
 
 
 

Page 16 of 20



--------------------------------------------------------------------------------



 



List of Schedules

      Schedule   Description
2.1(a)
  Subsidiaries
2.1(c)
  Predecessors; Fictitious Names
2.1(d)
  Organizational Documents of Parent
2.1(e)
  Organizational Documents of Company
2.2(a)
  Capitalization
2.5
  Third Party Consents
2.6(b)
  Liens on Real Property
2.6(c)
  Real Property
2.6(d)
  Tangible Personal Property
2.6(e)
  Real Property Leases
2.6(g)
  Real Property Exceptions
2.7(c)
  Litigation and Claims
2.8(b)
  Insurance Coverage
2.9
  Adverse Changes
2.10(a)
  Financial Statements Standard
2.11
  Tax Returns
2.12(a)
  Employment and Labor Matters
2.12(b)
  Collective Bargaining Agreements
2.12(f)
  Employees
2.13
  Employee Benefit Plans
2.15
  Intellectual Property
2.16(e)
  Warranties
2.17(a)
  Principal Customers and Suppliers
2.17(b)
  Suppliers
2.20
  Environmental Matters
5.5
  Senior Officers and Directors of Seller and the Company

List of Exhibits

              Exhibit   Description   Section Reference
A
  Escrow Agreement   1.2(b)  
B
  Secretary’s Certificate of Seller   1.4(a)(viii)
C
  Secretary’s Certificate of Buyer   1.4(b)(v)  
D
  Releases        
E
  Indemnification of Former Directors and Officers        

Page 17 of 20



--------------------------------------------------------------------------------



 



SCHEDULES

Page 18 of 20